Order affirmed, with ten dollars costs and disbursements. Memorandum: Whether or not the agreement, bond and trust deed were before the court for consideration when it made the order of June 29,1938, is in dispute. The justice who made the order sought to be amended has declared that “ these papers were not used in opposition to the motion for the trial by jury of Mrs. Welch’s competency.” In view of the dispute between the parties, his declaration of the fact is conclusive. (Matter of Shultz, 254 App. Div. 228, 233, and cases cited.) All concur. (The order denies a motion to amend a record on appeal.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.